DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 5/13/22 is acknowledged, the reference therein relating to the background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image processing device for selecting a layout of a generated image file”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2016/0005203 by Kawasaki et al.
2)	Regarding claim 1, Kawasaki teaches an image processing device (figure 2, an image processing device), comprising: an image inputter that inputs an image (paragraphs 48 and 49; processing device receives image and user selects a particular image, thus it is “input”); a selector that selects a setting of a layout (paragraph 76; user can make layout edits by changing the size of detected cells); and a generator that, based on the setting of the layout, generates, from the image, a document file having information about the layout (paragraph 80; apply button causes new document to be displayed incorporating the edit made by the user).
3)	Regarding claim 2, Kawasaki teaches the image processing device according to claim 1, further comprising: a detector that detects any rectangular area from the image (paragraph 52; rectangles are detected within image data), wherein when the selector selects a first setting, the generator generates the document file of the layout set based on all of the rectangular areas included in the image (figure 6, item 605; any edit [i.e. setting] to the text of a cell maintains all of the detected rectangles), and when the selector selects a second setting, the generator generates the document file of the layout set based on a table rectangular area of the rectangular areas included in the image (figure 4; any edit [i.e. “second setting”] made outside of the “table rectangle area” [item 403], for example area 401, would maintain the layout of the table in the newly generated image upon application of the edit).
	NOTE: first and second setting are not currently claimed as mutually exclusive.
4)	Regarding claim 3, Kawasaki teaches the image processing device according to claim 2, wherein the document file is a tabular file in which a plurality of cells is placed, and the setting of the layout includes a setting of row height of the cells and/or column width of the cells (paragraph 76; size of detected cells can be edited as shown in figure 7).
5)	Regarding claim 4, Kawasaki teaches the image processing device according to claim 3, wherein when the selector selects the first setting, the generator generates the document file that maintains the layout of the image (figure 6, item 605; any edit [i.e. setting] to the text of a cell maintains all of the detected rectangles), and when the selector selects the second setting, the generator generates the document file that maintains a placement of the cells that correspond to the table rectangular area (figure 4; any edit [i.e. “second setting”], even a sizing edit, made outside of the “table rectangle area” [item 403], for example area 401, would maintain the layout of the table in the newly generated image upon application of the edit).
6)	Regarding claim 5, Kawasaki teaches the image processing device according to claim 1, further comprising: a display (figure 2, item 204; a display) that displays a preview of the document file generated by the generator (figure 6; paragraph 80; apply button causes new document to be displayed [i.e. previewed] incorporating the edit made by the user).
7)	Claims 6 and 7 are taught in the same manner as described in the rejection of claim 1 above, with the exception of the limitation: a non-transitory computer readable medium that records a program to cause a computer to realize functions (paragraph 47; program on a memory can be executed to perform the functions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672